DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3-9,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US20020036115) in view of Emmett (US20070080020).
With respect to claim 1 Wilson discloses an acoustic panel comprising:
A face sheet (36 in figure 3) comprising a plurality of openings (31);
A back sheet (34) opposite to the face sheet; and
An intermediate layer (35) comprising a plurality of cells (37), each of the plurality of cells defining a cavity and a plurality of walls extending between the face sheet and the back sheet and surrounding the cavity, at least one of the plurality of walls comprising a plurality of drainage slots (40) for drainage of liquid from the cavity.
Wilson does not disclose a cover associated with a drainage slot which is openable for the drainage of the liquid from the cavity.
Emmet discloses a sound reduction chamber (see figure 1) which accumulates liquid during use and which incorporates both a drainage opening (14) and a openable cover (2) to allow the drainage.

With respect to claims 3 and 4 regarding the use of covers for all or some of the drainage slots it would have been an obvious matter to provide any number of drainage slots with such covers depending upon the desired results in the trade off of increased expense for more covers and the increase in sound reduction allowed by covering all of the slots. This would have been obvious to one of ordinary skill to determine.
With respect to claim 5  Wilson as modified further discloses wherein the plurality of covers comprises a door (2) covering a corresponding drainage slot and a hinge (at the fixed connection) connecting the door with a corresponding wall. The term hinge is broad enough to cover the living hinge bending portion of the door. As such it would have been obvious to use any kind of known hinge structure to arrive at the same result. 
With respect to claim 6 Wilson as modified further discloses wherein the plurality of covers comprise a baffle covering a corresponding drainage slot and cantilevered form a corresponding wall (see again figure 2 of Emmet).
With respect to claim 7 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet).
With respect to claim 8 Wilson further discloses (see hexagonal honeycomb) wherein one of the plurality of cells has the cross section of a polygon.

With respect to claims 11 and 12 Wilson as modified regarding the use of covers for all or some of the drainage slots it would have been an obvious matter to provide any number of drainage slots with such covers depending upon the desired results in the trade off of increased expense for more covers and the increase in sound reduction allowed by covering all of the slots. This would have been obvious to one of ordinary skill to determine.
With respect to claim 13  Wilson as modified further discloses wherein the plurality of covers comprises a door (2) covering a corresponding drainage slot and a hinge (at the fixed connection) connecting the door with a corresponding wall. The term hinge is broad enough to cover the living hinge bending portion of the door. As such it would have been obvious to use any kind of known hinge structure to arrive at the same result. 
With respect to claim 14 Wilson as modified further discloses wherein the plurality of covers comprise a baffle covering a corresponding drainage slot and cantilevered form a corresponding wall (see again figure 2 of Emmet).
With respect to claim 15 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet).
With respect to claim 16 Wilson further discloses wherein the acoustic panel is useful in an engine ( a turbine engine is disclosed).
With respect to claim 17 Wilson as modified further discloses wherein one of the plurality of cells comprises one or more drainage slots (40) in corresponding walls thereof.

With respect to claim 19 Wilson as modified further discloses wherein one of the plurality of cells has a polygonal cross section (see hexagons) and wherein one of the plurality of cells comprises one or more drainage slots (40) in corresponding walls thereof. 
With respect to claim 20 Wilson as modified further discloses wherein the plurality of covers comprises a plurality of baffles (as this would be the instance of applying a door to every cell this is considered to be taught by the combination) covering a corresponding drainage slot and cantilevered from one or more corresponding walls (see again figure 2 of Emmet); and 
wherein one of the plurality of cells has the cross section of a polygon (hexagons as shown).
2. Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US20020036115) in view of Emmett (US20070080020) as applied to claims 1 and 9 above and in further view of Leyko (US20170089238).
Regarding claims 2 and 10 Wilson as modified by Emmet discloses the invention as claimed except for the provision of using additive manufacturing per se.
Leyko discloses the use of additive manufacturing in the formation of an acoustic panel (paragraph 0031).
It would have been obvious to incorporate the teachings of Leyko to use additive manufacturing to form an acoustic panel with the panel of Wilson as modified, as this would allow for rapid and inexpensive manufacture of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold (US5315820) discloses a composite structural component; FR 2993609 discloses a .






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FORREST M PHILLIPS/Examiner, Art Unit 2837